 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      SARAH WAGSTAFF, et al.,
 9                          Plaintiffs,
                                                                   NO. C18-406RSL
10
                     vs.
11
                                                                   ORDER OF DISMISSAL
      FIRST NATIONAL INSURANCE COMPANY
12
      OF AMERICA,
13
                            Defendant.
14

15

16          It having been reported to the Court on Wednesday, February 6, 2019 that the above cause has
17   been settled, and no final order having yet been presented, NOW, THEREFORE,
18          IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal shall be
19   without prejudice to the right of any party upon good cause shown within sixty (60) days hereof to
20   reopen this cause if the reported settlement is not consummated.
21          The Clerk of the Court is instructed to send copies of this Order to all counsel of record.
22          DATED this 1st day of March, 2019.
23

24

25
                                                  A
                                                  Robert S. Lasnik
26
                                                  United States District Judge

27

28   ORDER -1
